            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

CHRISTIE FRICK MORGAN,          )
                                )
                  Plaintiff,    )
                                )
 vs.                            )                     Case No. CIV-19-829-BMJ
                                )
SOCIAL SECURITY ADMINISTRATION, )
                                )
                  Defendant.    )

                                       ORDER

      Before the Court is the Report and Recommendation of United States Magistrate

Bernard M. Jones entered September 19, 2019 [Doc. No.3]. No objection to the Report

and Recommendation has been filed nor has an extension of time in which to object been

sought or granted. Therefore, the Report and Recommendation of the Magistrate Judge is

ADOPTED and this matter is dismissed for lack of subject-matter jurisdiction. Further,

the Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or Costs

[Doc. No. 2] is DENIED AS MOOT.

      IT IS SO ORDERED this 18th day of October, 2019.
